IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frank M. Burock,                              :
                     Petitioner               :
                                              :
              v.                              :
                                              :
State Civil Service Commission                :
(Office of the Budget),                       :   No. 1865 C.D. 2019
                    Respondent                :   Submitted: November 13, 2020



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge1
              HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                           FILED: May 13, 2021


              Frank M. Burock (Burock), pro se, petitions for review of the
November 21, 2019 order of the State Civil Service Commission (Commission)
sustaining the decision of the Office of the Budget (Employer) to impose a level one
alternative discipline in lieu of suspension (ADLS-1) from regular Accountant 3
employment with Employer’s Executive Offices, and dismissing Burock’s appeal
therefrom. Upon review, we affirm.




       1
       This case was assigned to the opinion writer before January 4, 2021, when Judge Brobson
became President Judge.
                                       I. Background
              Burock has worked for Employer as an Accountant 3 since 2012.2
Comm’n Adj., 11/21/19 at 3, Finding of Fact (F.F.) 4, Supplemental Reproduced
Record (S.R.R.) at 357b.3 By signature dated April 6, 2017, Burock acknowledged
receipt of Employer’s job performance standards for his position. Id. In August
2017, Burock received an overall rating of “Needs Improvement” in an annual
employee performance review (EPR). F.F. 6-7, S.R.R. at 357b-58b. The August
2017 EPR was retracted, and Burock subsequently received a Mid-Point Progress
Review in September 2017, at which point biweekly meetings were initiated with
Burock to discuss his work performance and to provide guidance. F.F. 8, S.R.R. at
358b. Burock then received an overall rating of “Unsatisfactory” in a January 2018
interim EPR. F.F. 10, S.R.R. at 359b. In February 2018, Burock received a written
reprimand due to his failure to attain a satisfactory level of performance during the
interim EPR period of August 30, 2017 to December 13, 2017. F.F. 12, S.R.R. at
360b. The reprimand advised him that “[f]urther acts of the same or a similar nature
[would] lead to progressive disciplinary action up to and including removal.” Id.
              In February 2018, Burock received a performance improvement plan
(PIP) from Paul Jones (Jones), his supervisor at the time, which provided that Burock
had to meet specific standards in order to achieve satisfactory ratings in several
specific job categories, as well as an overall satisfactory rating. F.F. 13-14, S.R.R.


       2
         Burock avers he was terminated on June 19, 2019. See Burock’s Brief at 14. The record
does not contain any evidence concerning termination.
       3
         We note that we have added the letter “b” following the page numbers in our citations to
the supplemental reproduced record (S.R.R.), although Employer failed to do so in accordance
with Pennsylvania Rule of Appellate Procedure 2173. See Pa.R.A.P. 2173 (providing that pages
of the S.R.R. shall be numbered separately in Arabic figures followed by a small letter “b”).

                                               2
at 360b-61b. The February 2018 PIP also provided for interim evaluations about
every 60 days and cautioned that progressive discipline, up to and including removal
from employment, could occur if satisfactory ratings were not achieved. F.F. 14,
S.R.R. at 361b.
            The February 2018 PIP also provided for weekly meetings to review
and discuss Burock’s progress. F.F. 15, S.R.R. at 361b. Participants at the weekly
meetings included Michelle Baker (Baker), a county manager and Burock’s
immediate supervisor; Andy Cameron (Cameron), Assistant Director of the General
Accounting Division of the Office of Comptroller Operations, who served as
Burock’s second-level supervisor; and, on occasion, Jamie Jerosky (Jerosky), an
administrative officer with Employer who supervised Burock. F.F. 11 & 16, S.R.R.
at 359b & 361b-62b; see also Transcript of Testimony (T.T.) 9/25/18 at 19, 103-04
& 151, S.R.R. at 20b, 104b-05b & 152b.
            In July 2018, Burock received an interim EPR examining his job
performance from February 21, 2018 to May 31, 2018 (rating period), based on
performance standards provided in the February 2018 PIP. F.F. 17, S.R.R. at 362b.
Burock received a rating of “Unsatisfactory” in the individual categories of “Job
Knowledge/Skills,” “Work Results,” “Communications” and “Initiative/Problem
Solving”; a rating of “Needs Improvement” in the individual categories of
“Interpersonal Relations/[Equal Employment Opportunity]” and “Work Habits”;
and an overall rating of “Unsatisfactory.” F.F. 18, S.R.R. at 362b; Comm’n Adj.,
11/21/19 at 19, S.R.R. at 373b. In July 2018, Employer imposed an ADLS-1 due to
Burock’s unsatisfactory performance during the rating period.        Comm’n Adj,




                                         3
11/21/19 at 2, F.F. 1-2, S.R.R. at 356b. Burock appealed Employer’s disciplinary
action to the Commission. See T.T., 9/25/18 at 8, S.R.R. at 9b.4
               In September 2018, the Commission conducted a hearing in which both
Burock and Employer participated. Transcript of Testimony (T.T.), 9/25/18 at 1,
S.R.R. at 2b. Employer offered the testimony of Jerosky, Cameron and Baker.
Comm’n Adj., 11/21/19 at 9 & 12, S.R.R. at 363b & 366b (citing T.T., 9/25/18 at
19, 103-04 & 151, S.R.R. at 20b, 104b-05b & 152b).
               Jerosky testified that Burock’s duties included reviewing accounting
processes for accuracy. Comm’n Adj., 11/21/19 at 10, S.R.R. at 364b (citing T.T.,
9/25/18 at 29, S.R.R. at 30b). Agencies rely on the information contained in
financial statements, and inaccuracies create the potential for an agency to overspend
or underspend. See Comm’n Adj., 11/21/19 at 10-11, S.R.R. at 364b-65b (citing

       4
         Section 951(a) of the former Civil Service Act of 1941 (Civil Service Act), applicable
during the time period at issue here, permitted any regular employee in the classified service to
appeal to the Commission within 20 calendar days of receipt of notice from the appointing
authority of certain forms of disciplinary action, including suspension for cause, “on the grounds
that such action has been taken in his case in violation of the provisions of this act . . . .” Section
951(a) of the former Civil Service Act, Act of August 5, 1941, P.L. 752, No. 286, as amended,
added by the Act of August 27, 1963, P.L. 1257, 71 P.S. § 741.951(a). Section 951(b) of the
former Civil Service Act also governed Burock’s appeal to the extent he alleged discrimination in
violation of former Section 905.1 of the Civil Service Act. See former 71 P.S. § 741.951(b).

        Effective March 28, 2019, the Act of June 28, 2018, P.L. 460, No. 71 (Act 71), repealed
and replaced the Civil Service Act. “The purpose of [Act 71] is to create and sustain a modern
merit system of employment within the Commonwealth workforce that promotes the hiring,
retention and promotion of highly qualified individuals, ensuring that government services are
efficiently and effectively delivered to the public.” 71 Pa.C.S. § 2102. Further, “the amendments
in Act 71 . . . are not intended to change or affect the legislative intent, judicial construction or
administration and implementation of the Civil Service Act.” 49 Pa.B. 1297 (2019) (Civil Service
Reform), available at http://www.pacodeandbulletin.gov/Display/pabull?file=/secure/pabulletin/d
ata/vol49/49-11/414.html#:~:text=Effective%20March%2028%2C%202019%2C%20the,of%20
August%205%2C%201941%20(P.L.&text=The%20adoption%20of%20temporary%20regulatio
ns,769%2C%20No (last visited May 12, 2021).



                                                  4
T.T., 9/25/18 at 51, S.R.R. at 52b). Jerosky testified that Burock had failed to meet
Employer’s job performance standards since August 2017. Id. (citing T.T., 9/25/18
at 39, 45, S.R.R. at 40b, 46b). Jerosky stated that Burock’s “lack of basic knowledge
of the reconciliation5 process” caused him to erroneously delete necessary
information, thereby compromising the accuracy of reconciliations for the following
month. T.T., 9/25/18 at 52, S.R.R. at 53b. Jerosky attested that “[w]e would
verbally explain this process again to him,” but that “the understanding was [not]
there,” even though Burock had been doing reconciliations since 2012. Comm’n
Adj., 11/21/19 at 11, S.R.R. at 365b (quoting T.T., 9/25/18 at 52, S.R.R. at 53b).
Burock struggled to reconcile differences in financial statements between “outside
investment agency mail-ins” and Employer’s accounting records, even though
procedures had not changed in years. Id. (quoting T.T., 9/25/18 at 53, S.R.R. at
54b). Further, Burock experienced “issues with the accrual methodologies utilized
to prepare financial statements,” and although Employer did “make a change in the
accrual methodology,” Burock “didn’t seem to understand the change at all.” Id.
Jerosky testified Burock’s recurring mistakes were not minor, nor were they
expected of someone employed as an Accountant 3, a senior-level accountant. Id.
(citing T.T., 9/25/18 at 53-54, S.R.R. at 54b-55b).
               On cross-examination, Jerosky acknowledged that the financial
statements he had reviewed “were done consistently with how they were done in the
past” and had been previously accepted using the same process; however, Jones’s
subsequent review of these statements gave rise to “numerous questions,” as he



       5
           Jerosky explained that treasury reconciliations involve matching “our accounting books .
. . up to treasury accounting books . . . to verify that the systems both align.” T.T., 9/25/18 at 28,
S.R.R. at 29b.
                                                  5
“pointed out different aspects that were lacking[.]” See Comm’n Adj., 11/21/19 at
12, S.R.R. at 366b (quoting T.T., 9/25/18 at 73-74, S.R.R. at 74b-75b).
               Cameron testified that he tasked Burock with preparation of a
“statement of funds available” (also referred to as an “SFA”),6 an assignment which
he viewed as typical for an Accountant 3. Comm’n Adj., 11/21/19 at 12, S.R.R. at
366b (quoting T.T., 9/25/18 at 106-07, S.R.R. at 107b-08b). Cameron assisted
Burock by providing him with a copy of a similar statement, which had been
prepared by an Accountant 2. Id. (citing T.T., 9/25/18 at 107-08, S.R.R. at 108b-
09b). Cameron testified that Burock’s work product was unsatisfactory, as “it
contained a $5 million plug[7] to get to the ending cash and investment balance.”
Comm’n Adj., 11/21/19 at 12-13, S.R.R. at 366b-67b (citing T.T., 9/25/18 at 108,
S.R.R. at 109b). Cameron testified that although he provided “direction” during
weekly meetings and simplified the process by instructing Burock to “just focus on
the treasury balance,” Burock’s attempt to rectify the SFA was nevertheless
“unsatisfactory,” as it included a “plug” of $1.3 million—a material amount for the
indemnification fund at issue. Id. (citing T.T., 9/25/18 at 112-14, S.R.R. at 113b-
15b). Cameron further attested that Burock had improperly included accruals in cash
flow statements. Comm’n Adj., 11/21/19 at 13, S.R.R. at 367b (citing T.T., 9/25/18




       6
         Cameron attested that an SFA “is essentially a cash flow statement where you start with
the beginning cash investment balance for a period,” and that “you account for the activity, coming
to the ending cash investment balance for [] the period of the report.” Comm’n Adj., 11/21/19 at
12, S.R.R. at 366b (citing T.T., 9/25/18 at 106, S.R.R. at 107b).
       7
         The use of “plugs” is the dubious practice of utilizing a number to reach the correct final
balance of cash investments when an employee cannot “account for everything . . . .” T.T., 9/25/18
at 113, S.R.R. at 114b. Cameron testified that he expressed concern to Burock regarding his use
of a plug. See T.T., 9/25/18 at 117-18, S.R.R. at 118b-19b.

                                                 6
at 109, S.R.R. at 110b).8 Cameron stated that Burock’s job performance “showed a
lack of understanding and actual problem-solving abilities,” and that he would have
expected Burock, an Accountant 3 as well as a [certified public accountant (CPA)]
with more than 30 years’ experience, to be able to prepare an SFA, which is
“essentially a cash flow statement.” Id. (quoting T.T., 9/25/18 at 114-15, S.R.R. at
115b-16b). Cameron testified that he discussed Burock’s failure to demonstrate any
improvement during the rating period and the resulting decision to impose the
ADLS-1 with Jerosky and Baker. Id. (citing T.T., 9/25/18 at 119-20, S.R.R. at 120b-
21b). Comm’n Adj., 11/21/19 at 14-15, S.R.R. at 368b-69b (citing T.T., 9/25/18 at
123, S.R.R. at 124b). Cameron opined that Burock failed to perform at the level
expected of an Accountant 3. See Comm’n Adj., 11/21/19 at 13, S.R.R. at 367b
(citing T.T., 9/25/18 at 111, S.R.R. at 112b).
               Baker testified that the purpose of the weekly meetings with Burock
was to assist him in attaining a satisfactory job performance rating, and that Burock
received “very clear” notice of Employer’s expectations through review of prior
unsatisfactory ratings and receipt of suggestions for improvement. Comm’n Adj.,
11/21/19 at 15-16, S.R.R. at 370b (citing T.T., 9/25/18 at 160-62, S.R.R. at 161b-
63b). Baker attested that Burock exhibited “lack of understanding on an Accountant
3 level” as well as an “inability to really analyze data.” Comm’n Adj., 11/21/19 at
16, S.R.R. at 370b (citing T.T., 9/25/18 at 162-63, S.R.R. at 163b-64b). Baker
attested that as an Accountant 3 with roughly six years’ experience working for the
Commonwealth, Burock should have been able to handle these types of tasks. Id.
(citing T.T., 9/25/18 at 163, S.R.R. at 164b).                  With respect to Burock’s
“Unsatisfactory” ratings in various EPR categories, Baker testified that Burock

      Cameron testified that accruals “are basically expenses that [] have not [been] paid yet[.]”
       8

Comm’n Adj., 11/21/19 at 13, S.R.R. at 367b (citing T.T., 9/25/18 at 109, S.R.R. at 110b).
                                                7
failed to exhibit the independence expected of an Accountant 3 or to analyze, review
or understand his own work; submitted untimely work statements, misnamed files,
failed to complete checklists, and neglected to update time periods and references in
financial statements; failed to document steps taken to update old account
reconciliations; did not adapt well to change; referenced outdated information in
financial statements; failed to remove lines from financial workups following
program changes; and was unable to independently revise spreadsheets without
“strong guidance.” Comm’n Adj., 11/21/19 at 16-18, S.R.R. at 370b-72b (citing
T.T., 9/25/18 at 168-71, S.R.R. at 169b-72b).
             Concerning Burock’s ratings of “Needs Improvement” in other EPR
categories, Baker explained that Burock was not amenable to constructive criticism
and had to be reminded repeatedly to implement changes in processes. See Comm’n
Adj., 11/21/19 at 19, S.R.R. at 373b (citing T.T., 9/25/18 at 171-73, S.R.R. at 172b-
74b). Regarding Burock’s overall rating of “Unsatisfactory,” Baker referenced
Burock’s failure to function as a “team leader” or suggest ideas for improvement, as
would be expected of an Accountant 3, and noted that Burock in fact sought guidance
from a subordinate accountant. See Comm’n Adj., 11/21/19 at 19-20, S.R.R. at
373b-74b (citing T.T., 9/25/18 at 171-73, S.R.R. at 172b-74b). Baker attested that
she bears no personal animosity toward Burock and that she based her decision to
impose the challenged ADLS-1 solely on her observations of Burock’s failure to
satisfactorily perform his job duties. Comm’n Adj., 11/21/19 at 20, S.R.R. at 374b
(citing T.T., 9/25/18 at 177-78, S.R.R. at 178b-79b).
             Burock, on his own behalf, testified that after receiving an initial
probationary EPR in December 2012, he did not receive another until August 2017.
Comm’n Adj., 11/21/19 at 20, S.R.R. at 374b (citing T.T., 9/25/18 at 205, S.R.R. at


                                         8
206b). Burock attested that “the person who did the [2017] EPR” informed him
that Brian Seno (Seno), Employer’s assistant director for general accounting who
oversaw all employees in Burock’s section, “forced [her] to do it on her last day,”
that she “disagreed with it,” and that she “refused to sign it.” Id. (citing T.T., 9/25/18
at 205, S.R.R. at 206b; see also T.T., 9/25/18 at 25, S.R.R. at 26a). Burock theorized
that Seno influenced his unfavorable 2017 EPR after learning of his interview for
another position. See id. (citing T.T., 9/25/18 at 205, S.R.R. at 206b). Burock
testified that the August 2017 EPR was retracted, but he was then subjected to an
unfavorable mid-point progress review. Id. (citing T.T., 9/25/18 at 205, S.R.R. at
206b). See Comm’n Adj., 11/21/19 at 21, S.R.R. at 375b (citing T.T., 9/25/18 at
206-07, S.R.R. at 207b-08b). Burock also testified that employees were leaving
because of Seno, that by the end of 2016 he and one other employee had to bear the
workload of five employees and that Seno refused to redistribute the workload or to
permit overtime. See Comm’n Adj., 11/21/19 at 22, S.R.R. at 376b (citing T.T.,
9/25/18 at 208, S.R.R. at 209b). Further, Burock attested that one of his superiors,
Director Mike Burns, “put some edict down that they want[ed] to get rid of [Burock]
eventually.” See id. (citing T.T., 9/25/18 at 209, S.R.R. at 210b); see also T.T.,
9/25/18 at 84, S.R.R. at 85a. Burock explained that the “crux” of his claim is that
“Seno initiated” his unfavorable ratings. See Comm’n Adj., 11/21/19 at 22, S.R.R.
at 376b (citing T.T., 9/25/18 at 211, S.R.R. at 212b).
             Burock offered the testimony of Tammy Miller (Miller), who worked
as an administrative officer with Employer from 2001 to 2018. See Comm’n Adj.,
11/21/19 at 23, S.R.R. at 377b; see also T.T., 9/25/18 at 231-33, S.R.R. at 232b-34b.
Miller testified that Seno was her immediate supervisor for two years, and that she
left employment with the appointing authority due to “issues” between them. Id.


                                            9
(citing T.T., 9/25/18 at 236-37, S.R.R. at 236b-37b). Miller had not been supervised
or managed by Baker, Cameron or Jerosky. Comm’n Adj., 11/21/19 at 24, S.R.R.
at 378b (citing T.T., 9/25/18 at 248-49, S.R.R. at 249b-50b).
                Burock also offered the testimony of Miriam Millan-Heffner (Millan-
Heffner), who worked for Employer until 2009. See Comm’n Adj., 11/21/19 at 24,
S.R.R. at 378b; T.T., 9/25/18 at 254, 257, S.R.R. at 255b, 258b). Millan-Heffner
testified that Seno created a hostile work environment that was “very inappropriate
and unprofessional,” and that the work environment fostered by Seno “[was] why
[she] left.” See id. (quoting T.T., 9/25/18 at 259, S.R.R. at 260b). Millan-Heffner
further testified that her treatment under Seno was similar to that experienced by
Burock. See id. (citing T.T., 9/25/18 at 265-66, S.R.R. at 266b-67b).
                  When recalled for further questioning, Jerosky testified Seno has a
reputation for providing “very strong, opinionated constructive criticism” to his
subordinates, but that Seno did not foster a hostile work environment. Comm’n Adj.,
11/21/19 at 27, S.R.R. at 381b (citing T.T., 9/25/18 at 326, S.R.R. at 327b).
                In its adjudication mailed November 21, 2019, the Commission
identified the issues on appeal as whether Employer had good cause under the Civil
Service Act of 1941 (Civil Service Act) to impose the ADLS-1 upon Burock, and
whether Employer’s disciplinary action was motivated by discrimination.9 Comm’n

       9
           Section 905.1 of the former Civil Service Act provided:

                No officer or employe of the Commonwealth shall discriminate
                against any person in recruitment, examination, appointment,
                training, promotion, retention or any other personnel action with
                respect to the classified service because of political or religious
                opinions or affiliations because of labor union affiliations or because
                of race, national origin or other non-merit factors.

Added by the Act of August 27, 1963, P.L. 1257, former 71 P.S. § 741.905a.

                                                 10
Adj., 11/21/19 at 1-2, S.R.R. at 355b-56b (citing Section 803 of the Civil Service
Act, former 71 P.S. § 741.803; 4 Pa. Code § 101.21).10 After fully reviewing the
testimony, the exhibits introduced at the hearing, and all other party submissions,
the Commission concluded that Employer established good cause to impose the
ADLS-1 upon Burock. Comm’n Adj., 11/21/19 at 1, 27 & 31, S.R.R. at 355b, 381b
& 385b. The Commission observed that the written notice received by Burock based
the challenged ADLS-1 solely upon his unsatisfactory performance during the July
2018 interim EPR. Citing Baker’s testimony explaining Burock’s July 2018 interim
EPR ratings, as well as testimony of Baker and Cameron regarding weekly meetings
with Burock, the Commission determined that Burock “clearly knew his work
performance needed to improve throughout the ratings period.” Comm’n Adj.,
11/21/19 at 28, S.R.R. at 382b. The Commission also found the testimony of Baker
and Cameron established that Burock’s performance failed to improve during the
ratings period. Id.


       10
            Section 803 of the Civil Service Act provided, in relevant part:

                 An appointing authority may for good cause suspend without pay
                 for disciplinary purposes an employe holding a position in the
                 classified service. Suspensions, including suspensions pending
                 internal investigation, shall not exceed sixty working days in one
                 calendar year; however, suspensions pending investigation by
                 external agencies may be maintained up to thirty working days after
                 conclusion of the external investigation. No person shall be
                 suspended because of race, gender, religion or political, partisan or
                 labor union affiliation. What shall constitute good cause for
                 suspension may be stated in the rules.

Former 71 P.S. § 741.803, repealed by the Act of June 28, 2018, P.L. 460, No. 71, § 2, effective
March 28, 2019. Section 3(e) of the Civil Service Act defined the term “appointing authority” to
include “the officers, board, commission, person or group of persons having power by law to make
appointments in the classified service.” Former 71 P.S. § 741.3(e) (amended by the Act of June
28, 2018, P.L. 460, No. 71, § 2, effective March 28, 2019).


                                                  11
                 The Commission determined that e-mails offered by Burock at the
hearing did not substantially contradict Employer’s determination that his job
performance was inadequate. Comm’n Adj., 11/21/19 at 29, S.R.R. at 383b.
Moreover, the Commission reasoned that even if it were to accept Burock’s claim
that the proffered e-mails supported satisfactory completion of work, these e-mails
did not account for the entirety of Burock’s work product during the rating period.
Id. The Commission noted that Burock failed to introduce evidence regarding his
workload during the rating period. Id. The Commission therefore concluded that
Employer presented credible evidence establishing good cause to impose the ADLS-
1 upon Burock pursuant to Section 803 of the Civil Service Act. Comm’n Adj.,
11/21/19 at 28-29 & 31, S.R.R. at 382b-83b & 385b.11
                 The Commission also rejected Burock’s allegation that Employer
engaged in gender-based discrimination by permitting a female co-worker to spend
an average of two hours on the telephone each day for six months, concluding he
failed to present any evidence in support of his claim. Comm’n Adj., 11/21/19 at
30, S.R.R. at 384b. Thus, the Commission sustained Employer’s imposition of the




       11
            Section 105.15(a) of the Commission’s regulations provides as follows:

                 The appointing authority shall go forward to establish the charge or
                 charges on which the personnel action was based. If, at the
                 conclusion of its presentation, the appointing authority has, in the
                 opinion of the Commission, established a prima facie case, the
                 employee shall then be afforded the opportunity of presenting his
                 case.

4 Pa. Code § 105.15(a).

                                                 12
July 2018 ADLS-112 and dismissed Burock’s appeal.                       Id.   Burock thereafter
petitioned this Court for review.


                                         II. Discussion
                                 A. The Parties’ Arguments
               On appeal,13 Burock requests that this Court reverse the Commission’s
November 21, 2019 order, asserting that the Commission erred in determining that
Employer established good cause to impose the July 2018 ADLS-1. Burock’s Brief
at 11 & 15.14 Burock contends that the Commission failed to give proper weight to

       12
          The Commission noted that Burock received written notice advising him that while not
affecting his pay, seniority or other benefits, the ADLS-1 carried the same weight as a one-day
disciplinary suspension. Comm’n Adj., 11/21/19 at 1 n.1, S.R.R. at 355a. Thus, the Commission
explained that the ADLS-1 would be the equivalent of and treated as a suspension imposed under
Section 803 of the Civil Service Act for purposes of the hearing. Id. (citing former 71 P.S. §
741.803; Shade v. Pa. State Civ. Serv. Comm’n (Pa. Dep’t of Transp.), 749 A.2d 1054 (Pa.
Cmwlth. 2000)).
       13
           Our scope of review of a determination of the Commission is limited to determining
whether constitutional rights have been violated, whether an error of law has been committed and
whether necessary findings of fact are supported by substantial evidence. Williams v. State Civ.
Serv. Comm’n (State Corr. Inst. at Pine Grove), 811 A.2d 1090, 1092 n.1 (Pa. Cmwlth. 2002); see
also Section 704 of the Administrative Agency Law, 2 Pa. C.S. § 704. “[A] court reviewing the
penalty imposed on an employee [within the framework of the Civil Service Act] is not to
substitute its determination for that of the employer. Rather, the court is merely to make certain
that just cause exists and that the appointing authority did not abuse its discretion.” Zuckerkandel
v. Dep’t of Pub. Welfare, 415 A.2d 1010, 1011 (Pa. Cmwlth. 1980).
       14
           Burock further “requests that a follow up case, 81 C.D. 2020[,] . . . be reversed and
nullified as all of these disciplines have the same Office of the Budget biases . . . running through
them.” Burock’s Brief at 15. The claims levied by Burock in his separate petition for review
docketed at 81 C.D. 20 are not before us here. Burock also requests the reversal of an ADLS-2
suspension and a termination. See id. However, Burock failed to challenge these disciplinary
actions either before the Commission or in his petition for review. Thus, they are waived. See
Walton v. Unemployment Comp. Bd. of Rev., 797 A.2d 437, 438-39 (Pa. Cmwlth. 2002) (claimant
waived claim not included in petition for review); see also Section 703(a) of the Administrative
Agency Law, 2 Pa.C.S. § 703(a) (a “party may not raise upon appeal any other question not raised
before the agency . . . unless allowed by the court upon due cause shown”); Pa.R.A.P. 1551(a)

                                                13
the e-mails proffered at the hearing, which he maintains “clearly show work was
done correctly, on time and with little or no comments from supervisors before being
distributed.” Id. at 11. Highlighting his status as a CPA with more than 30 years’
experience and noting that he performed the same job for over 6 years without
receiving a single “Unsatisfactory” rating, Burock contends that “all of [a] sudden”
Employer deemed his job performance inadequate. Id. Burock asserts that he “laid
out all of the reasons his supervisors could and did go after him with a vengeance.”
Id. Burock contends that his work was “never an issue” until 2017, when Seno was
informed regarding Burock’s interview in 2016 for another position. Id. Burock
alleges that before his manager left in July 2017, Seno influenced her to give him a
poor EPR on her last day.15 Id. at 11-12. Burock further alleges that Burns, Seno’s
boss, dismissed this EPR several weeks later as “patently biased.” Id. at 12.
               Burock also casts various aspersions against his supervisors, including
the accusation that two of his superiors committed fraud by utilizing “plugs” totaling
roughly $1 million dollars in a September 2017 financial statement. Burock’s Brief
at 12. Burock alleges that he received an EPR in 2017 rating his job performance as
“Unsatisfactory” in retaliation for reporting his superiors to the Pennsylvania Office
of State Inspector General, Budget Director Randy Albright and Auditor General
Eugene DePasquale. Id. at 12 & 14. Further, Burock asserts that he established


(with regard to review of quasi-judicial orders, “[n]o question shall be heard or considered by the
court which was not raised before the government unit”); Pa.R.A.P. 2117(c) (the statement of the
case shall confirm that issues were raised or preserved below, and shall include specific supporting
references to the record); see also Chapman v. Unemployment Comp. Bd. of Rev., 20 A.3d 603,
611 (Pa. Cmwlth. 2011) (issue was “waived for purposes of appeal” and “[would] not be addressed
for the first time by this Court” where claimant failed to raise the allegation before the referee or
the Board).
       15
         Burock appears to reference former manager Jennifer Steigelman. See T.T., 9/25/18 at
24, S.R.R. at 25b; Comm’n Adj., 11/21/19 at 3, F.F. 6, S.R.R. at 357b.
                                                14
through witness testimony that Seno fostered a hostile work environment. See id. at
10 & 14.
              Employer counters that Burock fails to identify issues that fall within
the Court’s scope of review, asserting that the sole question sub judice is whether
substantial record evidence exists to support the decision to suspend Burock for
unsatisfactory work performance. Employer’s Brief at 3 & 6-8. Further, Employer
contends that the Commission “did not find dispositive or persuasive, any of
[Burock’s] evidence or testimony,” and that Burock’s evidence “did not refute . . .
[E]mployer’s testimony during the hearing.” Id. at 10.


                                        B. Analysis
                                      1. Good Cause
              “The only requirement of the [Civil Service] Act with respect to
disciplinary suspensions of civil service employees is that they be for good cause.”
Shade, 749 A.2d at 1057. Section 803 of the former Civil Service Act provided that
“[a]n appointing authority may for good cause suspend without pay for disciplinary
purposes an employe holding a position in the classified service.”16 Former 71 P.S.
§ 741.803.17 The appointing authority bears the burden of proving that it had good
cause to suspend a civil service employee. Toland v. State Corr. Inst. at Graterford,
Bureau of Corr., 506 A.2d 504, 506 (Pa. Cmwlth. 1986).
              “It is well established that one’s relationship with the classified service
turns upon a merit concept.” Kanjorski v. Dep’t of Lab. & Indus., 403 A.2d 631,
       16
          Section 3(d) of the former Civil Service Act defined the term “classified service” to
include various positions in certain government agencies. See former 71 P.S. § 741.3(d).
       17
         Likewise, Section 2603(c) of Act 71 currently provides that “[e]mployees may only be
suspended for good cause.” 71 Pa.C.S. § 2603(c).

                                              15
632 (Pa. 1979). Accordingly, “[t]his Court has held that good cause must relate to
an employee’s competence and ability to perform his or her job duties, . . . or must
result from conduct that hampers or frustrates the execution of the employee’s
duties.” Bruggeman v. State Civ. Serv. Comm’n (Dep’t of Corr. SCI-Huntingdon),
769 A.2d 549, 552 (Pa. Cmwlth. 2001) (citations omitted); see also Kanjorski, 403
A.2d at 632-33 (holding that merit criteria for evaluating disciplinary suspensions
under Section 803 of the Civil Service Act “must be job-related and in some rational
and logical manner touch upon competency and ability”).
            We discern no error in the Commission’s determination that Employer
demonstrated good cause to impose the July 2018 ADLS-1 on the basis of Burock’s
unsatisfactory job performance. The Commission’s Adjudication is in accord with
precedents of this Court sustaining disciplinary action taken against civil service
employees under similar circumstances.
            For example, in Shade, the Department of Transportation (Department)
rated an employee as “unsatisfactory” in eight job performance categories. Shade,
749 A.2d at 1056. Roughly two years later, the employee received a final overall
rating of “Unsatisfactory,” despite exhibiting improvement in certain individual job
performance categories. Id. at 1055-56. As a result, the Department disciplined the
employee by imposing an ADLS carrying the weight of a five-day suspension. Id.
at 1055. Upon the employee’s appeal, his immediate supervisor testified at a hearing
held by the Commission that he had provided the employee with a work plan
containing 15 performance standards, and that he had conducted quarterly review
sessions with the employee to discuss his unsatisfactory job performance. Id. at
1055. This Court determined that “[i]t [was] evident from the testimony and
evidence that the Department had good cause to discipline [the employee],”


                                         16
reasoning that an employee’s “failure to follow through with his job responsibilities
and his failure to meet the performance standards in his work plan, even after he had
been advised repeatedly in performance reviews that his performance was
unsatisfactory, constitutes the good cause contemplated by the Commission’s rules
and the case law.” Id. at 1057-58; see also Harper v. Dep’t of Pub. Welfare, Phila.
Cnty. Assistance Off., 553 A.2d 521, 524-25 (Pa. Cmwlth. 1989) (substantial
evidence supported employer’s just cause to remove employee, where employee
failed to demonstrate significant improvement despite meeting regularly with his
supervisor, receiving specific guidance and being afforded multiple opportunities for
improvement).
             Likewise, here, Employer presented ample evidence demonstrating
Burock’s failure to remedy his unsatisfactory job performance despite being offered
multiple opportunities for improvement. As recounted in detail above, Employer
provided documentary evidence as well as testimony from supervisors who regularly
met with Burock and reviewed his work, establishing that Burock repeatedly failed
to meet Employer’s job performance standards, despite multiple opportunities for
improvement. See T.T., 4/3/19 at 20-70, 89-91 & 101-06, S.R.R. at 21b-71b, 90b-
92b & 102b-07b.
             Burock maintains that he did not receive a single “unsatisfactory” EPR
rating in approximately six years of employment preceding Employer’s issuance of
the ADLS-1. See Burock’s Brief at 11. However, Burock’s contention does not
bear upon his unsatisfactory job performance during the rating period, which gave
rise to the July 2018 ADLS-1. Likewise, Burock’s assertion that reporting the
alleged misdeeds of his superiors resulted in a retaliatory EPR in 2017 has no bearing
on his challenge to the July 2018 ADLS-1 or his job performance during the rating


                                         17
period. Regardless, Burock’s mere allegation that the unfavorable EPR resulted
soon after reporting his superiors fails to support his challenge. See Gibson v. Dep’t
of Pub. Welfare Bureau of Child Welfare, 434 A.2d 213, 214 (Pa. Cmwlth. 1981)
(employee failed to establish that her reassignment within an agency resulted from
filing an affirmative action grievance against employer, where “the only evidence
[employee] submitted indicat[ing] that her reassignment was improper was simply
the fact that she was informed of her reassignment shortly after she filed her
complaint with the affirmative action office”) (emphasis omitted).
             Burock also asserts that the Commission failed to give proper weight to
e-mails proffered at the hearing, which he insists demonstrate satisfactory work
product. See Burock’s Brief at 11. “It is axiomatic that the Commission, not this
Court, has the power to resolve questions of credibility and to weigh the
evidence.” Shade, 749 A.2d at 1056 (citing Toland, 506 A.2d at 506); see also Perry
v. State Civ. Serv. Comm’n (Dep’t of Lab. & Indus.), 38 A.3d 942, 948 (Pa. Cmwlth.
2011) (stating that “[i]n civil service cases, the Commission is the sole fact-finder”).
“As such, determinations as to witness credibility and resolution of evidentiary
conflicts are within the Commission’s sole province, and we will not reweigh the
evidence or substitute our judgment . . . .” Perry, 38 A.3d at 948.
             This Court is not bound by credibility determinations of the
Commission that are unsupported by substantial evidence. Bruggeman, 769 A.2d at
553. Here, however, Employer presented substantial evidence, as discussed above.
Moreover, “[t]he fact that the Commission gave greater weight to the testimony of
[Burock’s] supervisor[s] than to the testimony of [Burock] is not an error or abuse
of the Commission’s fact-finding function.” Shade, 749 A.2d at 1056. Further,
Burock does not directly challenge the Commission’s credibility determinations; he


                                          18
merely casts unsubstantiated aspersions against his supervisors in an effort to
undermine their testimony. See id. (disciplined employee “relie[d] on his own
version of the facts as opposed to the findings as made by the Commission based
upon its credibility determination,” even though “[i]t [was] clear from the
Commission’s decision that it found credible the testimony from the witnesses of the
[appointing authority], not [the employee’s] testimony, where there was a conflict”).
Accordingly, we will not disturb the Commission’s credibility findings.


                                 2. Discrimination
              Next, Burock argues that Baker “favor[ed] another new Accountant 3,
Dhanashree Chitnis (Chitnis) to the extent of allowing her to talk freely on the phone
for approximately two hours per day for their first six months in [her] new job[].”
Burock’s Brief at 13. Burock avers that he reported Baker to her supervisor,
Cameron, after which Baker was “furious” and provided Burock with “a horrible
EPR within a few weeks of being outed to Cameron.” Id. Further, Burock contends
that the Commissioner refused to permit him to question either Baker or Cameron
regarding Chitnis’s purportedly excessive personal calls during working hours. Id.
at 13. Burock also contends that Chitnis benefitted from “a ridiculously easy
workload” and that he prepared a spreadsheet detailing the difference between his
workload and hers, but that the Commission refused to enter the spreadsheet into the
record. Id.
              Employer counters that Burock failed to provide any evidence in
support of his claim that Employer’s imposition of the ADLS-1 was discriminatory.
See Employer’s Brief at 11.




                                         19
                 Section 905.1 of the former Civil Service Act provided, in relevant part,
that “[n]o officer or employe of the Commonwealth shall discriminate against any
person in . . . any [] personnel action with respect to the classified service because
of political or religious opinions or affiliations because of labor union affiliations
or because of race, national origin or other non-merit factors.” Former 71 P.S.
§ 741.905a. “Although the burden of proof for establishing a prima facie case of
employment discrimination is not an onerous one, the burden nevertheless rests with
the employee alleging the discrimination” to establish a prima facie case of disparate
treatment. Bruggeman, 769 A.2d at 553; see also Pronko v. Pa. Dep’t of Revenue,
539 A.2d 456, 461 (Pa. Cmwlth. 1988) (citing 4 Pa. Code § 105.16).18 Satisfying
this burden requires the production of affirmative evidence in support of the
allegation; the Commission may not simply infer discrimination.                         Id.   When
claiming disparate treatment, a complainant must demonstrate that he was treated
differently from other employees similarly situated. Id. If the complainant meets
this burden, “the employer must demonstrate a non-discriminatory reason for its
conduct.” State Corr. Inst. at Pittsburgh v. Weaver, 606 A.2d 547, 549 (Pa. Cmwlth.
1992). A prima facie case of gender discrimination may be established by producing
sufficient evidence that, if believed, indicates that more likely than not




       18
            Section 105.16 of the Commission’s regulations provides, in relevant part:

                 The appellant shall go forward to establish the charge or charges of
                 discrimination. If at the conclusion of this presentation, the
                 appellant has, in the opinion of the Commission, established a prima
                 facie case, the appointing authority shall then be afforded the
                 opportunity to reply to the charges.

4 Pa. Code § 105.16.

                                                 20
discrimination has occurred.           Cola v. State Civ. Serv. Comm’n (Dep’t of
Conservation & Nat. Res.), 861 A.2d 434, 436 (Pa. Cmwlth. 2004).
               Here, Burock essentially asserts that Employer engaged in gender-
based discrimination by taking disciplinary action against him while purportedly
permitting a female co-worker, who was also an Accountant 3, to make excessive
personal calls during working hours and to benefit from a lighter workload. See
Burock’s Brief at 11. The Commission determined at the September 2018 hearing
that the workload spreadsheet offered by Burock was not relevant to the question of
disparate treatment, as it did not pertain to whether Chitnis received similar job
performance ratings and yet was not disciplined. See T.T., 9/25/18 at 225-26, S.R.R.
at 226b-27b.
               We agree with the Commission that Burock failed to present relevant
evidence in support of his discrimination claim. See Pa. Game Comm’n v. State Civ.
Serv. Comm’n (Campbell) (Pa. Cmwlth., No 2308 C.D. 2007, filed May 7, 2008),19
slip op. at 8 (testimony provided by employee’s witness was not pertinent to
employee’s disparate treatment claim, where the testimony did not relate to whether
employee’s co-worker similarly received unsatisfactory job performance
evaluations and whether employer thereafter imposed comparable discipline on the
co-worker); Cola, 861 A.2d at 436-38 (employee “presented no evidence to
demonstrate unequal treatment in the interviewing process” and, thus, “failed to
carry his burden of establishing a prima facie case” where employee alleged that
employer discriminated against him on the basis of gender in failing to accept his
application for a different position); Dep’t of Health v. Nwogwugwu, 594 A.2d 847,


       19
         We cite this unreported opinion as persuasive authority pursuant to this Court’s Internal
Operating Procedures. 210 Pa. Code § 69.414(a).

                                               21
849-52 (Pa. Cmwlth. 1991) (employee, in challenging his termination under the
former Civil Service Act as impermissibly motivated by discrimination on the basis
of race and national origin, “failed to submit sufficient evidence of disparate
treatment so as to meet his burden of persuasion under Section 905.1 of the Act,”
where he “introduced no evidence to compare his treatment with that of others
similarly situated” and “failed to prove his individual allegations”); Harper, 553
A.2d at 523-24 (former employee terminated due to unsatisfactory job performance,
who challenged his removal as impermissibly motivated by age discrimination,
“failed to sustain his burden of establishing a prima facie case of discrimination”
against former employer, where the Commission “found [his] unsubstantiated
assertion not credible”).
             Moreover, we note that Burock fails to support either his challenge to
Employer’s imposition of the ADLS-1 or his claim of discrimination with citations
to supporting legal authority in his appellate brief. See Pa.R.A.P. 2119(a) (“[t]he
argument shall be divided into as many parts as there are questions to be argued; and
shall have at the head of each part . . . the particular point treated therein, followed
by such discussion and citation of authorities as are deemed pertinent”) (emphasis
added); Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“where an
appellate brief fails to provide any discussion of a claim with citation to relevant
authority or fails to develop the issue in any other meaningful fashion capable of
review, that claim is waived”) (internal citations omitted) (emphasis added); see also
Shade, 749 A.2d at 1057 (disciplined civil service employee failed to fully develop
his argument by generally asserting without elaboration that his employer failed to
assess each job rating factor in relation to established standards in evaluating his job
performance).


                                          22
            For the foregoing reasons, we agree with the Commission that
Employer satisfied its burden of establishing good cause to impose the July 2019
ADLS-1 on the basis of Burock’s unsatisfactory job performance, and that Burock
failed to provide evidence demonstrating that Employer’s disciplinary action was
discriminatory.


                                III. Conclusion
            For the foregoing reasons, we affirm the Commission’s decision.



                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge




                                      23
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Frank M. Burock,                     :
                   Petitioner        :
                                     :
            v.                       :
                                     :
State Civil Service Commission       :
(Office of the Budget),              :   No. 1865 C.D. 2019
                    Respondent       :


                                 ORDER


            AND NOW, this 13th day of May, 2021, the November 21, 2019 order
of the State Civil Service Commission is AFFIRMED.




                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge